            Case 1:20-cv-06639-MKV Document 21 Filed 06/15/21 Page 1 of 1
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
IN THE UNITED STATES DISTRICT COURT                                             DOC #:
FOR THE SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 
-------------------------------------------------------- x
TBH BRAND HOLDINGS LLC,                                  :
                                                         :
                             Plaintiff,
                                                         :
                      - against -                        :     Civil Action No.: 1:20-cv-06639
                                                         :
                                                         :
                                                         :     NOTICE OF WITHDRAWAL AND
BLACK STORM, S.A.                                              DISCONTINUANCE
                                                         :
                              Defendant.
 -------------------------------------------------------- X

         PLEASE TAKE NOTICE THAT Plaintiff, by its attorney, hereby voluntarily discontinues

said action without prejudice, with each side to bear its own costs.

Dated: New York, New York
       June 15, 2021

                                                              Law Offices Of Barry M. Bordetsky


                                                                    By:_/s/ Barry Bordetsky
                                                                    Barry Bordetsky
                                                                    570 Lexington Avenue, 24th Fl.
                                                                    New York, NY 10022
                                                                    Telephone: (212) 688-0008
                                                                    Email: barry@bordetskylaw.com
                                                                    Attorneys for Plaintiff





